Motion for reargument of motion for leave to appeal denied [see 28 NY3d 1101 (2016)]. Motion, insofar as it seeks leave to appeal from the February 2016 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved for leave to appeal to this Court (28 NY3d 1101 [2016]) from the same Appellate Division order from which leave to appeal is currently sought (see Selinger v Selinger, 90 NY2d 842 [1997]); motion, insofar as it seeks leave to appeal from the November 2016 Supreme Court order, dismissed for failure to demonstrate timeliness as required by Rules of the Court of Appeals (see 22 NYCRR 500.22 [b] [2]).